Case 1:15-cv-00382-HSO-JCG Document 334 Filed 01/10/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT ss caoaeunasntrormissiesPr']

50!

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI; ——FIEED
SOUTHERN DIVISION JAN 1.0 2019

 

 

 

 

"ARTHUR JOHNSTON
6 DEPUTY
DOUGLAS HANDSHOE
Vv. CIVIL ACTION NO. 1:15cv382-HSO-JCG

VAUGHN PERRET, CHARLES LEARY &
DANIEL ABEL, D/B/A/ TROUT POINT
LODGE LTD OF NOVA SCOTIA & IN
THEIR INDIVIIDUAL CAPACITIES
PROGRESS MEDIA GROUP LIMITED,
MARILYN SMULDERS, & ASHOKA

RESPONSE IN OPPOSITION TO DEFENDANT LEARY’S
LATEST MOTION FOR SANCTIONS (ECF# 317)

Plaintiff Douglas Handshoe respectfully submits this response in opposition to
Defendant Charles Leary’s latest Motion for Sanctions (ECF# 317) and he will
show that Mr. Leary’s Motion should be denied.

Mr. Leary’s Motion should be denied for several reasons, including but not
limited to 1) The Mississippi Litigation Accountability Act does not apply to
Plaintiff's Federal Question litigation 2) Leary has not met his burden of proof
under the Mississippi Litigation Accountability Act or sufficient to establish any
basis for sanctions.

These matters are more fully discussed in the accompanying Memorandum that
is contemporaneously filed with this Opposition.

1
Case 1:15-cv-00382-HSO-JCG Document 334 Filed 01/10/19 Page 2 of 3

Attached to this Opposition are the following Exhibits:

Exhibit 1 - Declaration of Douglas Handshoe

Exhibit 2 — Leary email to Magistrate Gargiulo dated December 21, 2018
Exhibit 3 — Handshoe/Leary email chain beginning May 7, 2018.

Exhibit 4 — Leary email to Magistrate Gargiulo dated May 15, 2018

Respectfully submitted this 10" day of January,
2019,

p—

 

Plaintiff

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04@gmail.com
Case 1:15-cv-00382-HSO-JCG Document 334 Filed 01/10/19 Page 3 of 3

CERTIFICATE OF SERVICE
I, Douglas Handshoe, hereby certify that on January 10, 2019 the foregoing
was sent for electronically filing by me via the Clerk of the Court using the ECF
system which sent notification to all counsel of record upon filing by the Clerk.
I, Douglas Handshoe, hereby certify that on January 10, 2019, I mailed the
foregoing to Charles Leary at 308 5th Ave E, Vancouver, BC V5T 1H4 Canada.

Respectfully submitted this 10" day of January, 2019,

[/—

Douglas Handshoe
Post Office Box 788
110 Hall Street
Wiggins, MS 39577
(601) 928-5380
earning04(@gmail.com
